Order filed December 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00811-CV
                                    ____________

                       SHEILA SMITH, ET AL, Appellant

                                          V.

                 DLJ MORTGAGE CAPITAL, INC., Appellee


             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                      Trial Court Cause No. 1082501

                                     ORDER

      Appellant’s brief was due November 28, 2016. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 20, 2017,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM